Opinion issued February 3, 2015.




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00696-CV
                           ———————————
                         REBECCA HAAS, Appellant
                                       V.
                           ELLIOTT CIN, Appellee



                   On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-76341



                         MEMORANDUM OPINION

      Appellant, Rebecca Haas, filed her notice of appeal from the trial court’s

final summary judgment signed on July 18, 2014. On August 28, 2014, the court

reporter notified the Clerk of this Court that there was no reporter’s record. On
September 29, 2014, the trial court clerk filed the clerk’s record. Appellant’s brief,

therefore, was due on October 29, 2014. See TEX. R. APP. P. 38.6(a). Appellant

failed to timely file a brief. Based on appellant’s failure to file her brief, appellee,

Elliott Cin, has filed a motion to dismiss the appeal for want of prosecution. See

TEX. R. APP. P. 38.8(a). Appellant has neither responded to appellee’s motion nor

filed a brief.

       Accordingly, we grant appellee’s motion and dismiss the appeal for want of

prosecution. See TEX. R. APP. P. 42.3(b), 43.2(f). We dismiss all other pending

motions as moot.



                                   PER CURIAM


Panel consists of Justices Jennings, Massengale, and Lloyd.




                                           2